Citation Nr: 0526153	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
service-connected laceration to left patella with tendon 
involvement.

2.  Entitlement to service connection for cervical strain.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.   


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  There is no competent medical evidence of record that 
shows any findings associated with the residual scar of the 
left knee that would support a compensable evaluation under 
the applicable old and amended rating schedules for skin 
disabilities.

3.  The medical evidence shows that the veteran's left knee 
disability does not more nearly approximate the criteria for 
a compensable rating under the applicable diagnostic codes 
for rating limitation of knee motion.  

4.  The competent medical evidence of record shows that the 
veteran has been diagnosed with cervical strain.  

5.  There is competent medical evidence of record that shows 
that the veteran was diagnosed with cervical strain while in 
service.

6.  There is competent medical evidence of record that links 
the veteran's in-service cervical strain to his currently 
diagnosed cervical strain.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected residuals of a laceration to left patella with 
tendon involvement have not been met or approximated under 
the old and amended schedules for evaluating skin disorders.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.118, 
Diagnostic Code 7805 (2002 & 2004).  

2.  Cervical strain was incurred in active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding that 
a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify as 
required by the VCAA.  In correspondence dated in September 
2002, the RO apprised the veteran of the information and 
evidence necessary to substantiate his claims, which 
information and evidence, if any, that he was to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  Quartuccio, 16 Vet. App. at 187.  The 
September 2002 VCAA notice advised the veteran what the 
evidence must show to establish entitlement to service 
connected disability compensation benefits and requested that 
the veteran submit medical evidence showing past and current 
treatment for his neck injury.  The RO also informed the 
veteran that he must submit evidence showing that his 
service-connected residuals of laceration of the left patella 
with tendon involvement had increased in severity.  

The Board acknowledges that the September 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2004).  However, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
his claims-that is, evidence of the type that should be 
considered by VA in assessing his claims.  A generalized 
request for any other evidence pertaining to the claims would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice did not harm the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  Mayfield, 19 Vet. App. at 126. 

In further regard to VA's duty to notify, the RO provided the 
veteran with a copy of the November 2002 rating decision and 
March 2004 Statement of the Case (SOC), which included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence used to 
reach the decisions.  The March 2004 SOC provided the veteran 
with notice of all the laws and regulations pertinent to his 
claims except for those related to VA's duties under the 
VCAA; however, the essence of the VCAA laws and regulations 
were conveyed in the September 2002 VCAA notice.   Therefore, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. Quartuccio, 16 Vet. 
App. at 187.      

To fulfill its statutory duty to assist, the RO afforded the 
veteran a medical examination in October 2002.    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  


II.  	Increased Evaluation for residuals of service-
connected knee disability

Evidence

The veteran sustained a knee injury in May 1980.  In an April 
1982 rating decision, service connection for residuals of 
laceration of the left patella was granted and assigned a 
noncompensable rating.  The RO amended its rating decision in 
May 1983 to include the fact that the veteran also had tendon 
involvement when he injured his left knee; however, the RO 
decided that a compensable rating was not warranted because 
no functional impairment was shown.      

In his August 2002 claim for an increased evaluation, the 
veteran contended that his knee disability worsened over the 
years.  He further explained that his knee had limited 
mobility and requested a new examination to confirm its 
worsening condition.
   
A private physician examined the veteran in August 2002 to 
evaluate his knee pain.  Medical notes reveal that the 
veteran reported ache and pain in the left knee, difficulty 
climbing and descending stairs, and inability to kneel.   
Lower extremity strength was within normal limits.  The left 
knee showed no ligamentous laxity with varus, valgus, 
anterior, posterior stress and no pain was reported with 
those maneuvers.  There was also no pain with patellar 
ballottement and McMurray's was negative.  The physician did 
detect some fullness in the quadriceps tendon region.  X-rays 
of the left knee showed some calcification in the quadriceps 
tendon and a small cystic area along the patella articular 
surface.  No range of motion measurements were noted.    

Based on his examination, the private physician noted his 
impression as follows: left knee trauma in April 1980 with a 
laceration over the patella and evident trauma to the 
quadriceps tendon.  He further offered that there was a 
defect on the patella articular surface that may be related.  
He additionally noted that the veteran showed chondromalacia 
patella and some chronic fullness in the quadriceps tendon 
from the trauma he sustained.  He also noted that the veteran 
had chronic difficulties with usage of the left lower 
extremity as a result.      

In October 2002, the veteran underwent a VA medical 
examination.  The VA examiner reviewed the veteran's claims 
file, service medical records, and the August 2002 medical 
notes of the private physician that the veteran brought with 
him to the examination.  The veteran reported that he 
experienced pain, weakness, stiffness, and swelling and that 
his knee gives way when he climbs or descends stairs.  He 
also explained the pain in his knee improves when he "moves 
it around" and worsens in long periods of immobility.   As a 
result, he had to get up 
multiple times a day at work to stretch his knee.  The 
veteran also reported that he had not had any surgeries or 
any other injuries to that knee.    

Physical examination results showed that the veteran's lower 
extremity strength was equal bilaterally, 5/5.  It was also 
noted that the veteran was able to walk without difficulty.  
His left knee showed no laxity, no instability, and no 
McMurray's sign.  There was a negative anterior and posterior 
drawer.  The left quadriceps measured 48 cm, 2 cm larger than 
the right, and was 12 cm up from the patellar groove.  Range 
of motion of the bilateral knees showed 0 degrees of 
extension bilaterally and 140 degrees of flexion bilaterally.    

The VA examiner diagnosed left knee laceration residuals with 
normal physical exam without functional impairment.  The 
examiner further offered that the current condition shown by 
the veteran was likely chondromalacia patellae, which is not 
related to the laceration.       

An October 2002 radiology diagnostic report, dated after the 
VA examination, notes that the veteran's left knee showed 
calcification and spur formation at the quadriceps insertion 
on the patella "which may be associated with old injury."  
The report also noted that articular surfaces were intact 
with no significant degenerative changes.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2004).     

The veteran's service-connected residuals of laceration of 
the left patella with tendon involvement are currently rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002 & 2004).  
Under old and new schedules for evaluating skin disorders, 
scars evaluated under Diagnostic Code 7805 are rated on 
limitation of function of the part affected.  Id.  The rating 
criteria under the Diagnostic Code 7805 remained unchanged 
under the amendments.    Accordingly, the Board will also 
consider the diagnostic codes pertaining to limitation of 
knee function.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 
(2004).

Under Diagnostic Code 5260 (limitation of flexion of leg), 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
Flexion limited to 30 degrees warrants a 20 percent 
evaluation.  Id.  Flexion limited to 45 degrees warrants a 10 
percent evaluation.  Id.  Flexion limited to 60 degrees 
warrants a noncompensable evaluation.  Id.  

Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  
Extension limited to 30 degrees warrants a 40 percent 
evaluation.  Id.  Extension limited to 20 degrees warrants a 
30 percent evaluation.  Id.  Extension limited to 15 degrees 
warrants a 20 percent evaluation.  Id.  Extension limited to 
10 degrees warrants a 10 percent evaluation.  Id.  Extension 
limited to 5 degrees warrants a noncompensable evaluation.  
Id.  

Under Diagnostic Code 5256, where there is ankylosis (bony 
fixation) of the knee, in an extremely unfavorable position, 
in flexion at an angle of 45 degrees or more, a 60 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5256 (2004).  Where there is flexion between 20 and 45 
degrees, a 50 percent evaluation is warranted.  Id.  Where 
flexion is between 10 and 20 degrees, a 40 percent evaluation 
is warranted.  Id.  Where there is a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  Id.  

Under Diagnostic Code 5257 (other impairment of knee), a 30 
percent evaluation is assigned for severe recurrent 
subluxation or lateral instability, a 20 percent evaluation 
is assigned for moderate recurrent subluxation or lateral 
instability, and a 10 percent evaluation is assigned for 
slight recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2004).

Under Diagnostic Code 5259, symptoms due to the removal of 
the semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2004).
 
Under Diagnostic Code 5262 (impairment of tibia and fibula), 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5262 (2004).  Where there is 
malunion of the tibia and fibula, with marked knee or ankle 
disability, a 30 percent evaluation is provided; with 
moderate knee or ankle disability, a 20 percent evaluation is 
provided; and with slight knee or ankle disability, a 10 
percent evaluation is provided.  Id.  

Analysis

Criteria set forth in Diagnostic Code 5260 (limitation of 
flexion) require that flexion be no greater than 45 degrees 
to receive a compensable evaluation; however, the October 
2002 examination report notes that the veteran's demonstrated 
range of motion on flexion was 140 degrees.  Id.  There are 
no medical findings that any pain on use or during flare-ups, 
abnormal movement, fatigability, incoordination, or any other 
such factors resulted in the veteran's left knee being 
limited in flexion to the extent required for an increased 
rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding 
that functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability); 38 C.F.R. 
§§ 4.10, 4.40, 4.45.  Thus, a compensable evaluation under 
Diagnostic Code 5260 is not warranted.     

Criteria set forth in Diagnostic Code 5261 (limitation of 
extension of leg) require that extension be no less than 10 
degrees to receive a compensable evaluation.  The VA examiner 
noted that the veteran showed 0 degrees of extension.  There 
are no medical findings that any pain on use or during flare-
ups, abnormal movement, fatigability, incoordination, or any 
other such factors resulted in the veteran's left knee being 
limited in extension to the extent required for an increased 
rating.  Id.  Therefore, a compensable evaluation under 
Diagnostic Code 5261 is not warranted.      

Under Diagnostic Code 5256,  the veteran must show ankylosis 
of the knee to receive a compensable evaluation.  See Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996) (defining ankylosis as 
stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint).  
Neither of the examination reports shows a diagnosis or any 
symptoms of ankylosis.   

Diagnostic Code 5257 (other impairment of the knee) requires 
that the veteran show recurrent subluxation or lateral 
instability of the knee to receive a compensable evaluation.  
The medical evidence of record notes that the veteran's left 
knee showed no laxity or instability. 

Diagnostic Codes 5258 (dislocation of the semilunar cartilage 
of the knee with episodes of locking, pain, and effusion into 
the joint) and 5259 (removal of semilunar cartilage, 
symptomatic) provide compensable evaluations when evidence of 
the aforementioned disorders are present; however, the 
medical evidence does not show that the veteran's left knee 
disability shows either disorder.   

A compensable evaluation is not warranted under Diagnostic 
Code 5262 (impairment of the tibia and fibula) or Diagnostic 
Code 5263 (acquired, traumatic, with weakness and insecurity 
in weight-bearing objectively demonstrated) because the 
medical evidence does not show that the veteran's left knee 
is manifested by nonunion or malunion of the tibia and fibula 
or genu recurvatum.  

Based on the foregoing analyses, the veteran's service-
connected knee disability does not more closely approximate 
the criteria associated with a compensable rating under 
Diagnostic Codes 5256 through 5263.  
 
Furthermore, the record shows that neither the August 2002 
nor the October 2002 examination has identified any 
compensable residuals associated with the residual scar from 
the laceration of the left patella.  In addition, the veteran 
has not complained of pain associated with his scar.  Rather, 
the veteran's complaints have been limited to pain and 
functional impairment associated with his left knee.  
Therefore, the Board finds that there are no findings that 
support a compensable evaluation under the old and amended 
schedules for rating skin disabilities.  

In addition, while both the August 2002 and October 2002 
examinations identified a formation at the quadriceps that 
may be related to the in-service injury, no demonstrable 
functional impairment has resulted therefrom.  Therefore, a 
compensable rating for residuals of laceration of the left 
patella with tendon involvement is not warranted either rated 
as functional impairment of the knee or a skin disability.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263; 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

The Board additionally finds that there is no evidence of 
record that the veteran's service-connected knee disability 
causes marked interference with employment, or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2004).  In the instant case, to the extent that the 
veteran's service connected left knee disability interferes 
with his employability, the currently assigned rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

Thus, the preponderance of the evidence is against the claim 
for an increased evaluation.  As a result, the Board finds 
that the benefit-of-the-doubt doctrine is not applicable, and 
the veteran's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002).


III.  	Service Connection for Cervical Strain

Evidence
   
The veteran's service enlistment examination report dated in 
February 1976 notes that the veteran's spine was normal when 
he entered service.  It contains no notations that the 
veteran had pre-existing cervical strain.  There is no 
separation examination report of record.    

The veteran's service treatment records document the 
veteran's complaints of neck pain and diagnoses of cervical 
strain during service.  

In an October 1977 treatment record, the examiner noted that 
the veteran experienced stiffness of the neck likely due to 
muscle strain.  

A treatment record dated January 3, 1979, reveals that the 
veteran suffered a cervical injury with a possible fracture 
at C5-6 manifested by stiffness and pain in the neck as well 
as numbness and weakness in the arms.  Physical examination 
revealed that the veteran's range of motion was restricted by 
stiffness but with little pain.  The veteran showed no 
L'Hermittes sign.  The examiner diagnosed the veteran with 
cervical strain.  

A treatment record dated January 6, 1979, notes that the 
veteran continued to experience pain and stiffness in his 
neck muscles.  He also had pain and spasms in his trapezius 
muscle.  The veteran was diagnosed with acute myositis.  

A treatment record dated January 10, 1979, reports that the 
veteran complained that his symptoms had worsened.  The 
examiner concluded that the veteran had ataxia of an unknown 
etiology.      

A treatment record dated January 11, 1979, notes that the 
patient complained of mild muscle pain.  A physical 
examination confirmed mild muscle tenderness.  The examiner 
continued to diagnose the veteran with ataxia.    

The veteran underwent a physical examination in March 1979 to 
assess his qualification to work as a foodhandler.  The 
examination report has no notations of complaints or problems 
pertaining to the veteran's neck or spine.  

An emergency record dated on January 1, 1980, reads that the 
veteran sustained trauma to his neck while lifting weights 
over his head and, consequently, began experiencing stiffness 
and "tingling" in his arms.  The examiner noted that the 
veteran showed pain when moving his neck to the left and 
diagnosed him with cervical strain.  

The radiographic report of the cervical spine also dated 
January 1, 1980, reveals that the veteran showed a reversal 
of the normal lordotic curve presumably due to erector spiniy 
(sic) muscle spasm.  No fracture, subluxation or other 
abnormalities were identified.  There was an ill-defined 
lucency in the region of the pars interarticularis of C5.  
The radiologist speculated that it may be due to projection, 
but that a fracture in this region could not be eliminated.    
   
The follow-up examination report dated January 2, 1980, notes 
that the x-ray of the veteran's cervical spine showed a 
questionable defect at C5-6.  The examiner also wrote that 
the veteran continued to experience pain in the right 
trapezius muscle, mild pain in the right paraspinous, and a 
spasm at C6-7 with no crepitus or limitations.  The veteran 
was diagnosed with a probable fracture at C5-6 and cervical 
strain.  

A treatment record dated January 4, 1980, also notes that the 
veteran was diagnosed with cervical strain.  

On January 11, 1980, an examiner wrote that the veteran 
complained of continued pain on the right side of his neck.  
Physical examination revealed tenderness and pain in the 
right paraspinous area at C7 and along the trapezius muscle 
with spasm.  The examiner additionally noted that range of 
motion was limited on right flexion.  Upper extension 
strength and deep tendon reflexes within normal limits.  

In a treatment record dated January 17, 1980, the examiner 
noted that the veteran had been diagnosed with a neck strain 
and fractured vertebrae.  He diagnosed the veteran with a 
cervical sprain and reported that the veteran showed no 
change.           

Physical profile serial reports dated in January 1980 reflect 
medical instructions that that the veteran temporarily avoid 
lifting over 20 pounds, prolonged standing, and duties that 
involved pushing, pulling or awkward neck movement.  

A service clinical record dated in February 1980 notes that 
the veteran showed improvement but still experienced slight 
right neck pain.  Assessment of the veteran's injury was 
noted as "resolving cervical strain."  

In his original claim filed in August 2002, the veteran 
contended that he has experienced neck pain since injuring 
his neck in January 1980.  The record does not contain any 
documentation of treatment for his neck pain until August 
2002.  

The veteran was evaluated for neck pain in August 2002.  The 
veteran informed the private physician that he had sustained 
a neck injury during service and had experienced chronic neck 
pain since that injury.  He also reported experiencing 
"burning" and pain into the left upper extremity that 
increases with some postures.  The physician additionally 
noted that the veteran's neck was tender to palpitation in 
about the left C7 paraspinal region with increasing 
discomfort with some triggering.    

X-rays of the cervical spine showed a C5-6 congenital fusion 
of the vertebral body with some bone spurring adjacent to 
this and arthritic changes.  Degenerative disc disease at C7-
T1 and no abnormality of the spinous processes were also 
noted. 

The physician diagnosed the veteran with cervicalgia 
concluding that it was due to the neck injury the veteran 
sustained in service.  He further offered that the veteran 
showed a chronic strain in the lower cervical paraspinal 
region and some evidence of cervical degenerative joint 
disease on his plane films.  

The veteran also underwent a VA medical examination in 
October 2002.  The VA examiner reviewed the veteran's C-file 
and service medical records.  The veteran told the examiner 
that he had difficulty driving due to the pain.  He also 
stated that sitting behind the computer increased his pain.  
The VA examination of the veteran revealed that his cervical 
spine forward flexion was 30 degrees, extension 30 degrees, 
and lateral flexion 30 degrees.  The VA examiner further 
noted that the veteran showed a 30-degree forward-flexion 
posture causing a reversal of the natural curve.  There was 
also one trigger point area of tenderness at approximately C7 
to the left lateral aspect of the cervical spine.  

An October 2002 radiology diagnostic report revealed that the 
veteran showed fusion of C5 and C6, which was suggestive of a 
congenital abnormality.  There was also secondary spur 
formation shown at the superior endplate of C5.  The 
curvature of the cervical spine was within normal limits.  
There was no subluxation.  

The VA examiner diagnosed the veteran with cervical strain 
and concluded that the strains that occurred in service were 
not related to the current pain experienced by the veteran 
because strains are self-limiting and acute processes that 
usually clear.  The examiner concluded that the veteran's 
cervical strain was due to his abnormal forward flexion 
posture and sitting at a computer all day.      

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system, specifically, sensorineural 
hearing loss, becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

Moreover, it is recognized that the Board has the authority 
to assess the credibility and probative value of evidence in 
determining the question of service connection.  See Owens v. 
Brown, 7 Vet. App. 429,  433 (1995) (stating that the Board 
may favor one medical opinion over another provided that it 
offers sufficient reasons or bases).  

Analysis

There is ample medical evidence of record that the veteran 
currently suffers from cervical strain.  A private physician 
noted that the veteran showed chronic strain in the lower 
cervical paraspinal muscles in August 2002.  The VA examiner 
also diagnosed the veteran with cervical strain in October 
2002.  

The service medical records also confirm that the veteran 
sustained cervical strain while in service. 

However, there exists both favorable and unfavorable medical 
opinion evidence as to whether the veteran's cervical strain 
is related to the neck injuries he sustained during service.  
As noted above, a private physician attributes the veteran's 
cervicalgia to neck strain he suffered during service; 
conversely, the VA examiner attributes the veteran's cervical 
strain to non-service related causes.  

The Board finds that the evidence supports the medical 
opinion of the private physician more than the opinion 
rendered by the VA examiner.  Specifically, two separate 
service treatment records dated in January 1980 note, first, 
a spasm at C7 and, days later, tenderness and pain in the 
paraspinous area at C7.  In both the private and VA 
examination reports, it was noted that the veteran showed 
tenderness at C7, the same vertebrae where the veteran showed 
pain and tenderness in service.  However, only the private 
physician concluded that the veteran showed chronic strain 
and that his neck pain was related to the neck injury he 
sustained during service.  Although the VA examiner reviewed 
the claims file and available service medical records, his 
opinion does not resolve the recurring cervical strain 
associated with the same vertebrae.                 

In conclusion, there is competent medical evidence of record 
that shows that the veteran is currently diagnosed with 
cervical strain.  There is also competent medical evidence of 
record that the veteran suffered from cervical strain during 
service and that his currently diagnosed cervical strain is 
related to the injuries sustained during service.  38 C.F.R. 
§ 3.303 (2004).  Medical etiology opinions obtained in this 
case are both in favor of and against the claim as it relates 
to the relationship between the veteran's disorder and the 
neck injuries he sustained in service; however, the Board 
found the private examination dispositive for the reasons 
discussed above.  Accordingly, the Board concludes that 
service connection is warranted for cervical strain.          


ORDER

Entitlement to a compensable rating for residuals of 
laceration to left patella with tendon involvement is denied.

Service connection for cervical strain is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


